OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order insofar as appealed from reversed, with costs, cross motion for a permanent stay denied, and motion to compel arbitration granted. A timely demand for arbitration was made by Marshall in February, 1972 well within the six-year Statute of Limitations and was judicially stayed until the condition precedent to arbitration was satisfied. The condition was met in November, 1973 after Marshall submitted its claim to the architect who failed to render a decision within 10 days. Any further questions as to undue delay or abandonment of the proceeding are for the arbitrator (see Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, and Meyer. Taking no part: Judges Gabrielli and Fuchsberg.